Citation Nr: 1325152	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  09-38 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, dysthymic disorder, and bipolar II disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran's January 2009 Notice of Disagreement also initiated an appeal with respect to the September 2008 denial of service connection for a back condition.  This issue was addressed in the September 2009 Statement of the Case and was perfected by an October 2009 substantive appeal.  In a December 2009 rating decision, the RO granted service connection for spinal stenosis.  As the award of service connection represents a total grant of the benefits on appeal with respect to the claim, this issue is not before the Board.

Generally, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In August 2007, the Veteran submitted a claim of entitlement to service connection for PTSD.  VA treatment records show diagnoses of rule out PTSD, depressive disorder, dysthymic disorder, and bipolar II disorder during the pendency of the appeal.  As such, the Board has re-captioned the Veteran's claim as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, dysthymic disorder, and bipolar II disorder, to better reflect the evidence of record.  Id.   

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

In his October 2009 substantive appeal, the Veteran requested a hearing before the Board, and the RO scheduled the Veteran for a video conference hearing to be held at the RO on November 16, 2012.  The record establishes that the Veteran did not appear for the hearing.  In a May 2013 written statement, the Veteran's representative requested that the video conference hearing be rescheduled.  The Veteran's representative reported that the Veteran was hospitalized from November 11, 2012 through November 13, 2012 and then placed on bed rest through November 28, 2012.  As the Board finds the Veteran has presented good cause for his failure to report for the hearing, a remand is warranted to schedule the Veteran for a new video conference hearing.  38 C.F.R. § 20.704(d) (2012).

Additionally, the Veteran asserts that he has PTSD due to traumatic events during active duty.  Specifically, the Veteran reports that he witnessed an aircraft crash into storage bunkers while he was stationed at Kadena Air Force Base.  He describes that the crash killed several people, including the crew, and that he was part of a unit assigned to walk through the wreckage and look for pieces of evidence.  

VA treatment records reflect multiple diagnoses of acquired psychiatric disorders, to include depressive disorder, dysthymic disorder, and bipolar II disorder.  In addition, the Joint Services Records Research Center has verified that the Veteran was assigned to a unit at Kadena Air Force Base when a KC-135 Stratotanker aircraft 57-1444 crashed on takeoff.  As such, the Veteran's stressor has been verified for purposes of service connection.

In December 2009, the Veteran underwent VA examination in connection with his claim.  The VA examiner reviewed the Veteran's claims file and performed a psychological evaluation of the Veteran.  The VA examiner diagnosed depressive disorder, not otherwise specified.  In the discussion, the VA examiner noted the other diagnoses of acquired psychiatric disorders of record and the Veteran's verified stressor.  However, the VA examiner found the Veteran did not meet the full criteria for a current diagnosis of PTSD as he did not report any re-experiencing of trauma symptoms and certain increased arousal symptoms necessary for a PTSD diagnosis.  The VA examiner also noted that the onset of the Veteran's mood difficulties appeared to have been post-military service.  The VA examiner opined that he was unable to find a nexus between the Veteran's current axis I condition and his military service.

Upon review, the Board finds that a remand is warranted for an addendum opinion regarding the etiology of any acquired psychiatric disorder diagnosed during the pendency of the appeal.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Here, the Board finds the opinion provided by the December 2009 VA examiner is inadequate for the purpose of determining service connection.  Although the VA examiner provided a detailed explanation as to why the Veteran did not currently meet the criteria for a diagnosis of PTSD, the VA examiner failed to provide a supporting rationale for the opinion that the Veteran's depressive disorder, not otherwise specified, was not related to active duty, to include the verified stressor.  In addition, although the VA examiner discussed the diagnoses of "rule out PTSD" in the record, the VA examiner did not specifically comment upon the etiology of the other acquired psychiatric disorders, to include dysthymic disorder and bipolar II disorder, diagnosed during the pendency of the appeal.  Therefore, in order to satisfy VA's duty to assist, the Board finds a remand is warranted in order to obtain an addendum opinion.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's claims file to the VA examiner who provided the December 2009 medical opinion, or an alternative substitute if unavailable, to obtain an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that ANY acquired psychiatric disorder diagnosed during the pendency of the appeal is related to active duty, to include the Veteran's verified stressor.  

In providing the requested opinion, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings, must be included in the report. 

If additional examination of the Veteran is deemed necessary in order to provide the requested opinion, such examination should be scheduled.

2. After the development requested has been completed, re-adjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond.

3. If any benefit sought remains denied, then, schedule the Veteran for a video conference hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2012).


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


